Citation Nr: 0943064	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-24 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II or service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to August 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran attended a hearing before 
the undersigned in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his hypertension is secondary to or 
aggravated by service-connected diabetes or PTSD.  A 
September 2007 VA examination already addressed aggravation 
or secondary service connection as it relates to the 
diabetes.  No VA examination has been conducted on the 
relationship between the Veteran's PTSD and hypertension.  At 
his hearing, the Veteran contended that he had undiagnosed 
PTSD for many years prior to the diagnosis of hypertension.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ .159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  A remand is required to determine the 
nature and the etiologies of the Veteran's hypertension. 

At the Veteran's December 2008 hearing, he stated that he was 
going to see his private endocrinologist regarding his 
diabetes and that he was going to ask for an opinion on the 
relationship between his hypertension and diabetes.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  8 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  VA should attempt to obtain the records 
from the Veteran's recent visit to this provider.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask if he would 
like VA to obtain the current and complete 
treatment records from the endocrinologist.  
Evidence of attempts to obtain these records 
should be associated with the claims file.  
Do not associate duplicate records with the 
claims file.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
hypertension.  The entire claims file must be 
made available to the VA examiner.  Pertinent 
documents should be reviewed, including 
service treatment records, VA and private 
treatments records, and the statements of the 
Veteran.  The examiner should conduct a 
complete history and physical and state 
whether the Veteran's hypertension is 
primary.  The examiner should offer an 
opinion as to whether hypertension at least 
as likely as not (a)is related to service or 
(b) is related to or aggravated by service-
connected PTSD.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 

3.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

